DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Nguyen (Reg. No. 42,933) on 5/7/2021.
The application has been amended as follows:
Claim 1 – In the element that begins with “receive slowness profile”, this is amended to read “receive a slowness profile”.
Claim 11 – In the element that begins with “sending slowness profile”, this is amended to read “sending a slowness profile”.
Claim 19 – In the first claim element, the phrase “a different activation time of the source or with a different listen time of the source” is amended to read “a different activation time of a source or with a different listen time of a source”.
Claim 19 – In the first claim element, the term “the distributed DAS data collection system” is amended to read “the DAS data collection system”.  The word “distributed” is deleted.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Cheng et al. (US 20170031047 A1), Wood (US 20040049349 A1), Poole (US 20130163379 A1), Poole (US 20130163376 A1), Martin (US 20160146661 A1), Wang et al. (US 20160327670 A1), Craft et al. (US 20180095189 A1), Paffenholz (US 20180203147 A1), and Walker (US 20190086571 A1), either singularly or in combination, fail to anticipate or render obvious a system, comprising: a distributed acoustic sensing (DAS) data collection system coupled to at least one optical fiber at least partially positioned within a wellbore and configured to activate a seismic source of energy or listen to a seismic source of energy for one or more times; and an information processing system communicatively coupled to the DAS data collection system, the information processing system comprising a processor and a memory device coupled to the processor, the memory device containing a set of instructions that, when executed by the processor, cause the processor to: receive a slowness profile as a function of measured depth within the wellbore from the DAS data collection system or from a VSP processing system; convert the seismic dataset into intercept-time ray-parameter domain dataset; determine the local apparent slope for each seismic signal in the received seismic dataset; perform amplitude correction for the received seismic signals by using the 
Claim 11 is allowed because the closest prior art, Cheng et al. (US 20170031047 A1), Wood (US 20040049349 A1), Poole (US 20130163379 A1), Poole (US 20130163376 A1), Martin (US 20160146661 A1), Wang et al. (US 20160327670 A1), Craft et al. (US 20180095189 A1), Paffenholz (US 20180203147 A1), and Walker (US 20190086571 A1), either singularly or in combination, fail to anticipate or render obvious a method for processing DAS VSP surveys to perform amplitude correction in real-time or offline, the method comprising: activating a seismic source of energy or listening to a seismic source of energy by a distributed acoustic sensing (DAS) data collection system coupled to at least one optical fiber at least partially positioned within a wellbore; sending a slowness profile as a function of measured depth within the wellbore from the DAS data collection system or from a VSP processing system to an information processing system; converting, by the information processing system, the seismic dataset into intercept-time ray-parameter domain dataset; determining, by the information processing system, local apparent slope for each seismic signal in the received seismic dataset; performing, by the information processing system, amplitude correction for the received seismic signals by using the slowness profile and the determined local apparent slope in the intercept-time ray-parameter domain dataset; and converting, by the information processing system, the corrected intercept-time ray-
Claim 19 is allowed because the closest prior art, Cheng et al. (US 20170031047 A1), Wood (US 20040049349 A1), Poole (US 20130163379 A1), Poole (US 20130163376 A1), Martin (US 20160146661 A1), Wang et al. (US 20160327670 A1), Craft et al. (US 20180095189 A1), Paffenholz (US 20180203147 A1), and Walker (US 20190086571 A1), either singularly or in combination, fail to anticipate or render obvious a information processing system communicatively coupled to a distributed acoustic sensing (DAS) data collection system, the information processing system comprising a processor and a memory device coupled to the processor, the memory device containing a set of instruction that, when executed by the processor, cause the processor to: receive slowness profile as a function of measured depth within the wellbore from the DAS data collection system or from a VSP processing system; convert the seismic dataset into intercept-time ray-parameter domain dataset; determine local apparent slope for each seismic signal in the received seismic dataset; perform amplitude correction for the received seismic signals by using the slowness profile and the determined local apparent slope in the intercept-time ray-parameter domain dataset; and convert the corrected intercept-time ray-parameter domain dataset into the spatiotemporal domain, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865